IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           May 23, 2008
                                     No. 07-10546
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

MICHAEL KEITH PEOPLES

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                           USDC No. 4:06-CR-143-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Michael Keith Peoples appeals the 24-month sentence he received upon
revocation of his supervised release.             He contends that the sentence is
unreasonable because the district court exceeded the recommended guidelines
range without providing sufficient reasons.
       This court has not yet determined what standard of review applies to
sentences imposed on revocation of supervised release after United States v.
Booker, 543 U.S. 220 (2005). See United States v. Hernandez-Martinez, 485 F.3d

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-10546

270, 272-73 (5th Cir.), cert. denied, 128 S. Ct. 325 (2007) (noting that some courts
consider revocation sentences under Booker’s reasonableness standard and some
under the pre-Booker “plainly unreasonable” standard). We need not do so in the
instant case because the sentence passes muster even under a reasonableness
standard. See id; Gall v. United States 128 S. Ct. 586, 597 (2007) (holding that
appellate courts review both Guidelines and non-Guidelines sentences for
reasonableness).
      The sentence imposed, though in excess of the recommended guidelines
range, was within the statutory maximum. See 18 U.S.C. § 3583(e)(3) (providing
statutory maximum of 24 months). In sentencing Peoples, the district court gave
proper consideration to the factors found in 18 U.S.C. § 3553(a) including: the
nature of Peoples’s offenses, his history and personal characteristics, the need
for the sentence imposed to afford adequate deterrence to Peoples, and the need
to promote respect for the law and protect the public from further crimes.
Peoples does not identify a significant procedural error with the district court’s
sentence. See Gall, 128 S. Ct. at 597. Recognizing that the district court is in
a “superior position to find facts and judge their import under § 3553(a),” we hold
that the district court adequately considered the relevant sentencing factors
under § 3553(a), and that its 24-month sentence is reasonable. Id. at 597-98.
      Peoples also asserts that his sentence is in violation of the principles
announced in Booker, Blakely v. Washington, 542 U.S. 296 (2004), and Apprendi
v. New Jersey, 530 U.S. 466 (2000), because in revoking his supervised release,
the district court is permitted to increase the maximum sentence beyond the
maximum supported by a jury verdict or admitted by a defendant. Peoples
acknowledges, however, that this argument is foreclosed by United States v.
Hinson, 429 F.3d 114 (5th Cir. 2005).
      Accordingly, we AFFIRM the district court’s judgment.




                                         2